Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21-38 and 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 21 and 40 include a system comprising a memory and one or more processors.

    PNG
    media_image1.png
    528
    641
    media_image1.png
    Greyscale

System 100 as shown in fig. 1 comprising Model Optimizer 104.

    PNG
    media_image2.png
    184
    653
    media_image2.png
    Greyscale

Given broadest reasonable interpretation, the Model Optimizer implemented in software.

    PNG
    media_image3.png
    681
    623
    media_image3.png
    Greyscale

Fig. 2 shows the Model Optimizer houses processors and memory

    PNG
    media_image4.png
    298
    682
    media_image4.png
    Greyscale

Given broadest reasonable interpretation, the processor is a virtual processor

Model Optimizer is implemented in software and processor is a virtual processor. It is obvious that memory 230 is a virtual/software memory because a hardware memory can not be implemented in a software Model Optimizer.
The claims recite "a system" with various items configured to perform operations, but recite no hardware in the system to perform the claimed steps. Claims 21 and 40 are nothing more than software per se (see specification paragraph [026], [038], [040], gih. 1 and fig. 2). The claims lack the necessary physical articles or objects to constitute a machine or manufacture within the meaning of 35 USC 101. They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter. As such, they fail to fall within a statutory category. They are, at best, functional descriptive material.
Dependent claims of claim 21 are rejected for failing to cure deficiencies.
Applicant argues the support can be found in 

    PNG
    media_image5.png
    337
    979
    media_image5.png
    Greyscale

Examiner respectfully disagrees.
[024] FIG. 1 is a diagram of exemplary system 100 to train models, consistent with disclosed embodiments. As shown, system 100 may include a client device 102, a model optimizer 104, an interface 106, a model storage 108, and a database 110. Components of system 100 may be connected to each other through a network 112. 

[027] Client device 102 may include one or more memory units and one or more processors configured to perform operations consistent with disclosed embodiments. In some embodiments, client device 102 may include hardware, software, and/or firmware modules. Client device 102 may be a terminal, a kiosk, a mobile device, a tablet, a personal computer, a server, a server cluster, a cloud service, a storage device, or a specialized device configured to perform methods according to disclosed embodiments, or the like. 

The client device can be a cloud service. In another word, client device is a virtual machine comprising virtual processor and virtual memory without any physical element. 
Further, as disclosed in [025
[025] In some embodiments, aspects of system 100 may be implemented on one or more cloud services designed to generate ("spin-up") one or more ephemeral container instances in response to event triggers, assign one or more tasks to a container instance, and terminate ("spin-down") a container instance upon completion of a task. By implementing methods using cloud services, disclosed systems efficiently provision resources based on demand and provide security advantages because the ephemeral container instances may be closed and destroyed upon completion of a task. That is, the container instances do not permit access from outside using terminals or remote shell tools like SSH, RTP, FTP, or CURL, for example. Further, terminating container instances may include destroying data, thereby protecting sensitive data. 

[026] As will be appreciated by one skilled in the art, the components of system 100 can be arranged in various ways and implemented with any suitable combination of hardware, firmware, and/or software, as applicable. For example, as compared to the depiction in FIG. 1, system 100 may include a larger or smaller number of client devices, interfaces, model optimizers, model storages, and databases. In addition, system 100 may further include other components or devices not depicted that perform or assist in the performance of one or more processes, consistent with the disclosed embodiments. The exemplary components and arrangements shown in FIG. 1 are not intended to limit the disclosed embodiments.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (U.S. Pub 2020/0302292 A1), in view of Li (U.S. Pub 2016/0078339 A1).
Claim 21
Tseng discloses a system for generating a preferred model, the system comprising (fig. 2, apparatus 200, fig. 5):
at least one memory storing instructions (fig. 5, memory 604); and 
one or more processors that execute the instructions to perform operations comprising (fig. 5, processing apparatus 502):
receiving a model characteristic of a received model, the received model comprising a machine learning model ([0052], “... provide model information 204 defining one or more models to the user device for storage. The model information 204 may define parameters of the model. The parameters may include hyperparameters for the model such as a number of layers in the model, a number of kernels in each of the layers, identifiers of the orthogonal binary basis vectors used to represent the kernels, or any combination thereof. In addition, the parameters may include a set of coefficients for each kernel. In some examples, the model information may also include information describing the performance of the model, such as accuracy and/or computational resource use... [0059], line 4-7, “... The plurality of neural network models may be referred to as a candidate list and may have been received from the neural network training apparatus 200...” <examiner note: the received model includes model characteristics such as neural network models (e.g., machine learning model). A neural network includes characteristics such as number of layers, kernels, coefficients and so on>); 
classifying the received model based on the model characteristic ([0083], line 1-3, “... S4-1, the apparatus 200 may receive information indicative of one or more constraints for the neural network model...” [0084], line 10-12, “... the received information may identify a particular implementation or class implementations for the neural network model...” <examiner note: using the received information, the apparatus identifies a class, type, classification of the received neural network>); 
identifying a fixed training hyperparameter based on the classification ([0085], line 1-2, “... operation S4-2, the apparatus 200 determines at least one set of hyperparameters for a neural network model...”); 
generating a tuned model by performing hyperparameter tuning of the received model according to the fixed training hyperparameter ([0089], line 1-4, “... the apparatus 200 selects the sets of hyperparameters from the model grid iteratively, and trains a neural network based on each set of hyperparameters...” <examiner note: the neural network is trained using hyperparameter. The trained neural network <=> tuned model>); 
However, Tseng does not explicitly disclose
determining a brittleness score of the tuned model 
comparing the brittleness score of the tuned model to a brittleness score of a different model; and 
generating the preferred model based on the comparison and the tuned model or the different model.
Li discloses
determining a brittleness score of the tuned model ([0036], “... Evaluating component 128... for evaluating the student DNN model... evaluating component 128 evaluates the output distributions of the student and teacher DNNs... determines whether the student is continuing to improve or whether the student is no longer improving...” <examiner note: the output distribution of student model is considered as brittleness score because it shows whether or not the student model reach to convergence state>)
comparing the brittleness score of the tuned model to a brittleness score of a different model ([0036], “... evaluating component 128 evaluates the output distributions of the student and teacher DNNs, determines the difference (which may be determined as an error signal) between the outputs and also determines whether the student is continuing to improve or whether the student is no longer improving (i.e. the student output distribution shows no further trend towards convergence with the teacher output)...” <examiner note: the output distributions of student model and teacher/different model are compared>); and 
generating the preferred model based on the comparison and the tuned model or the different model ([0065], “... At step 560, the student DNN is updated based on the evaluation determined at step 550... In one embodiment, the difference between the output distribution of the student DNN and teacher DNN determined in step 550 is used to update the parameters or node weights of the student DNN, which may be performed using back propagation. Updating the student DNN in this way facilitates training the output distribution of the student DNN to more closely approximate the output distribution of the teacher DNN...” <examiner note: an updated student model is a preferred model. It is generated based on the comparision and student model or the teacher model>)

Tseng discloses a neural network model is trained and local minimum/value of loss function is calculated; however, the performance of the neural network is not compared with a reference model to determine the performance of the neural network. Li discloses the performance/ouput distribution of student neural network is compared with teacher model and a better student model is generated using the comparioson result and student model and teacher model. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calculate and compare performance of one model to performance of another/reference model to identify the difference/divergence between models in order to retrain the model with higher accuracy with small error rate.
Claim 21/22
Claims 21 is included, Tseng discloses wherein the hyperparameter tuning is a first hyperparameter tuning ([0085], line 1-2, “... operation S4-2, the apparatus 200 determines at least one set of hyperparameters for a neural network model...”) and the operations further comprise: generating the different model by performing a second hyperparameter tuning of the received model according to the fixed training hyperparameter ([0086] In some implementations, the apparatus 200 determines plural different sets of hyperparameters, all of which is satisfy the imposed constraints. The different sets of hyperparameters may be referred to as sets of neural network model information...”); and determining a brittleness score of the different model (Li, ([0036], “... evaluating component 128 evaluates the output distributions of the student and teacher DNNs, determines the difference (which may be determined as an error signal) between the outputs and also determines whether the student is continuing to improve or whether the student is no longer improving (i.e. the student output distribution shows no further trend towards convergence with the teacher output)...”)
Claim 23
Claim 21 is included, Tseng discloses the operations further comprising: generating a plurality of parameter seeds for the tuned model; and generating the plurality of convergence outcomes of the tuned model, based on the parameter seeds, wherein determining the brittleness score of the tuned model is based on the convergence outcomes ([0088] Subsequently, in operation S4-3, one or more neural networks based on each of the sets of hyperparameters are trained. The training data may be retrieved from a larger set of data (labelled examples) from which some of the data is used as training examples for training the neural network models and other data of the set is used as validation examples, for validating trained neural network models...” [0089] In some examples, the apparatus 200 selects the sets of hyperparameters from the model grid iteratively, and trains a neural network based on each set of hyperparameters in turn. In other examples, two or more of the neural networks may be trained concurrently...” [0090], “... During training, the kernels in each of the layers are implemented using superposition of the products of the binary basis vectors and corresponding coefficients. The coefficients for each of the kernels may be initiated randomly or in any other suitable way. The coefficients are then updated/refined during training using gradient descent and back propagation. In some examples, stochastic gradient descent may be used...”[0091], “... Once a local minimum has been found and/or a maximum number of iterations have been performed, the coefficients are (in operation S4-4) stored in the appropriate set of neural network model information along with the corresponding hyperparameters. The coefficients may be stored in sets, each corresponding to a different kernel. Each of the coefficients may also be stored in a manner which allows the corresponding orthogonal binary basis vector to be identified. For instance, each coefficient may be stored in association with an identifier of the associated orthogonal binary basis vector...”)
Claim 24
Claim 23 is included, Tseng discloses wherein the parameter seeds comprise randomly-generated parameter seeds ([0090] During training, the kernels in each of the layers are implemented using superposition of the products of the binary basis vectors and corresponding coefficients. The coefficients for each of the kernels may be initiated randomly or in any other suitable way. The coefficients are then updated/refined during training using gradient descent and back propagation. In some examples, stochastic gradient descent may be used...”)
Claim 25
Claim 21 is included, Li discloses wherein the different model is a reference model ([0036], “... Evaluating component 128... for evaluating the student DNN model... evaluating component 128 evaluates the output distributions of the student and teacher DNNs... determines whether the student is continuing to improve or whether the student is no longer improving...” <examiner note: teacher model is considered as reference model>)
Claim 26
Claim 21 is included, Li discloses the operations further comprising providing the brittleness score of the tuned model ([0036], “... Evaluating component 128... for evaluating the student DNN model... evaluating component 128 evaluates the output distributions of the student and teacher DNNs...” <examiner note: output distribution od student model is brittleness score of the tuned/trained model>)
Claim 27
Claim 21 is included, Li discloses wherein generating the preferred model comprises selecting the tuned model ([0065] At step 560, the student DNN is updated based on the evaluation determined at step 550...”)
Claim 28
Claim 21 is included, Li discloses wherein generating the preferred model comprises training the tuned model ([0065] At step 560, the student DNN is updated based on the evaluation determined at step 550. The student DNN may be updated by a training component ... Updating the student DNN in this way facilitates training the output distribution of the student DNN to more closely approximate the output distribution of the teacher DNN...”)
Claim 29
Claim 21 is included, Tseng discloses wherein classifying the received model includes determining that the model belongs to a cluster of models, and the fixed hyperparameter is associated with the cluster ([0059], “...select a neural network model from a plurality of neural network models locally stored on the device 202. The plurality of neural network models may be referred to as a candidate list...”[0015], “... plural sets of hyperparameters, each set of hyperparameters defining a different neural network model...” [0085], line 1-2, “... operation S4-2, the apparatus 200 determines at least one set of hyperparameters for a neural network model...” <examiner note: a model is selected from a group/cluster of models and a set of hyperparameters of the group of models are selected>)
Claim 30
Claim 21 is included, Tseng discloses the operations further comprising generating an accuracy score of the tuned model, and wherein generating the preferred model is further based on the accuracy score ([0095], “... determines whether each of the trained neural networks satisfies the one or more imposed constraints... For instance, the apparatus 200 may determine whether the accuracy of the trained neural network satisfies the minimum acceptable accuracy constraint and/or whether the computational resource usage of the trained neural network satisfies the computational resource constraint...”)
Claim 31
Claim 21 is included, Tseng discloses the operations further comprising generating a training-time score of the tuned model, and wherein generating the preferred model is further based on the training-time score ([0094] Validation may allow the apparatus 200 to determine the accuracy of the model. (since the validation examples are labelled). In addition, the apparatus 200 may monitor the computational resource use during validation. The monitored computational resource use may include energy consumption, CPU usage and memory used to execute the neural network model...” <examiner note: CPU usage is the percentage of the amount of time a CPU spends processing non-idle tasks. In this application, task is training model. Therefore, CPU usage relates to training time>)
Claim 32
Claim 21 is included, Li discloses wherein determining the brittleness score of the tuned model is based on a plurality of convergence outcomes associated with one or more training runs ([0037], “... In particular, some embodiments of evaluating component 128 apply a threshold to determine convergence of the teacher DNN and student DNN output distributions. Where the threshold is not satisfied, iteration may continue, thereby further training the student to approximate the teacher...”)
Claim 33
Claim 21 is included, Li discloses wherein comparing the brittleness score of the tuned model to a brittleness score of the different model comprises retrieving the brittleness score of the different model from storage ([0042], “... teacher DNN 302 comprises a trained DNN model... In the embodiment shown in FIG. 3, student DNN 301 has output distribution 351, and teacher DNN 302 has output distribution 302 of the same size, although the student DNN 301 itself is smaller than teacher DNN 302...” <examiner note: the teacher model has been trained and the oputput distribution of teacher model simply is historical output distribution>)
Claim 34
Claim 21 is included, Li discloses the operations further comprising identifying the different model, and determining a reference brittleness score of the different model ([0045], “... a teacher DNN 402 are provided. Teacher DNN 402 comprises an ensemble teacher DNN model...” [0046], “... initialization component 124 of FIG. 1 (or a similar service) may determine the specific sub-DNNs to be included in the ensemble...” [0036], “... evaluating component 128 evaluates the output distributions of the student and teacher DNNs..”)
Claim 35
Claim 21 is included, Tseng discloses wherein the model characteristic comprises a model parameter ([0052], “... provide model information 204 defining one or more models to the user device for storage. The model information 204 may define parameters of the model. The parameters may include hyperparameters for the model such as a number of layers in the model, a number of kernels in each of the layers, identifiers of the orthogonal binary basis vectors used to represent the kernels, or any combination thereof. In addition, the parameters may include a set of coefficients for each kernel. In some examples, the model information may also include information describing the performance of the model, such as accuracy and/or computational resource use...”)
Claim 36
Claim 21 is included, Tseng discloses wherein the model characteristic comprises a model type ([0052], “... provide model information 204 defining one or more models to the user device for storage. The model information 204 may define parameters of the model. The parameters may include hyperparameters for the model such as a number of layers in the model, a number of kernels in each of the layers, identifiers of the orthogonal binary basis vectors used to represent the kernels, or any combination thereof. In addition, the parameters may include a set of coefficients for each kernel. In some examples, the model information may also include information describing the performance of the model, such as accuracy and/or computational resource use...” <examiner note: underlined characteristics are associated with a type of machine learning model <=> neural network>)
Claim 37
Claim 21 is included, Tseng discloses wherein the received model is a synthetic data generation model ([0059], line 4-7, “... The plurality of neural network models may be referred to as a candidate list and may have been received from the neural network training apparatus 200...”)
Claim 38
Claim 21 is included, Li discloses wherein classifying the received model is based on a training dataset previously used to train the received model ([0037], “... Where the threshold is not satisfied, iteration may continue, thereby further training the student to approximate the teacher. Where the threshold is satisfied, then convergence is determined (indicating the student output distribution is sufficiently close enough to the teacher DNN's output distribution) and the student DNN may be considered trained...” <examiner note: the student model is classified as untrained or trained model based on the training dataset>)
	Claim 39 and 40 are similar to claim 1. The claims are rejected based on similar reasons.
Response to Arguments
Section III. Objection to Claim 21 – pg. 8
The objections to claim 21 is withdrawn as necessitated by Amendment.
Section IV. 112(a) – pg. 8-10
	The rejections to claims 22 and 23 are withdrawn.
Section V. 112(b) – Claim 37 – pg. 10
	Examiner will interpret the received model/synthetic data generation model is trained to generate synthetic data only.
Section VI. 101 – pg. 10-11
	Applicant’s argument has been considered; however, examiner respectfully disagrees. Applicant argues the support can be found in 

    PNG
    media_image5.png
    337
    979
    media_image5.png
    Greyscale

Examiner respectfully disagrees.
[024] FIG. 1 is a diagram of exemplary system 100 to train models, consistent with disclosed embodiments. As shown, system 100 may include a client device 102, a model optimizer 104, an interface 106, a model storage 108, and a database 110. Components of system 100 may be connected to each other through a network 112. 

[027] Client device 102 may include one or more memory units and one or more processors configured to perform operations consistent with disclosed embodiments. In some embodiments, client device 102 may include hardware, software, and/or firmware modules. Client device 102 may be a terminal, a kiosk, a mobile device, a tablet, a personal computer, a server, a server cluster, a cloud service, a storage device, or a specialized device configured to perform methods according to disclosed embodiments, or the like. 

The client device can be a cloud service. In another word, client device is a virtual machine comprising virtual processor and virtual memory without any physical element. 
Further, as disclosed in [025
[025] In some embodiments, aspects of system 100 may be implemented on one or more cloud services designed to generate ("spin-up") one or more ephemeral container instances in response to event triggers, assign one or more tasks to a container instance, and terminate ("spin-down") a container instance upon completion of a task. By implementing methods using cloud services, disclosed systems efficiently provision resources based on demand and provide security advantages because the ephemeral container instances may be closed and destroyed upon completion of a task. That is, the container instances do not permit access from outside using terminals or remote shell tools like SSH, RTP, FTP, or CURL, for example. Further, terminating container instances may include destroying data, thereby protecting sensitive data. 

[026] As will be appreciated by one skilled in the art, the components of system 100 can be arranged in various ways and implemented with any suitable combination of hardware, firmware, and/or software, as applicable. For example, as compared to the depiction in FIG. 1, system 100 may include a larger or smaller number of client devices, interfaces, model optimizers, model storages, and databases. In addition, system 100 may further include other components or devices not depicted that perform or assist in the performance of one or more processes, consistent with the disclosed embodiments. The exemplary components and arrangements shown in FIG. 1 are not intended to limit the disclosed embodiments.










Section VII – 103 – pg. 12
Applicant argues that

    PNG
    media_image6.png
    560
    1027
    media_image6.png
    Greyscale

	Examiner respectfully disagrees. In pg. 9 thru 10, Applicant emphasize the “brittleness score may be based.... convergence outcome...”
	Further, convergence outcome is explained in [062] of the original specification
[062] “... For example, a convergence outcome may indicate whether the model has stopped learning (e.g., the loss function falls below a threshold) or continues to generate new parameter values. In some embodiments, the convergence outcome may indicate that the model fails to converge (e.g., oscillates between one or more parameter states at each training step). A convergence outcome may be associated with an accuracy score and/or a training time score. An accuracy score may represent a statistical description of how well model data matches training data upon satisfaction of training criteria. A model training time score may represent a statistical description of how quickly a model converges to satisfy training criteria. 

Li discloses
determining a brittleness score of the tuned model ([0036], “... Evaluating component 128... for evaluating the student DNN model... evaluating component 128 evaluates the output distributions of the student and teacher DNNs... determines whether the student is continuing to improve or whether the student is no longer improving...” <examiner note: the output distribution of student model is considered as brittleness score because it shows whether or not the student model reach to convergence state>)
comparing the brittleness score of the tuned model to a brittleness score of a different model ([0036], “... evaluating component 128 evaluates the output distributions of the student and teacher DNNs, determines the difference (which may be determined as an error signal) between the outputs and also determines whether the student is continuing to improve or whether the student is no longer improving (i.e. the student output distribution shows no further trend towards convergence with the teacher output)...” <examiner note: the output distributions of student model and teacher/different model are compared to determine the differences between the output distributions>)
Clearly, Li teaches limitation comparing <=> determining difference the brittleness scores <=> output distributions
Further, Li discloses
generating the preferred model based on the comparison and the tuned model or the different model ([0065], “... At step 560, the student DNN is updated based on the evaluation determined at step 550... In one embodiment, the difference between the output distribution of the student DNN and teacher DNN determined in step 550 is used to update the parameters or node weights of the student DNN, which may be performed using back propagation. Updating the student DNN in this way facilitates training the output distribution of the student DNN to more closely approximate the output distribution of the teacher DNN...” <examiner note: an updated student model is a preferred model. It is generated based on the comparison and student model or the teacher model>)
The student DNN is updated based on the comparison to identify the difference between the output distributions/brittleness scores to generate an updated/preferred model.
Li clearly meets the claim limitation and specification.
The rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894. The examiner can normally be reached 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAU HAI. HOANG
Primary Examiner
Art Unit 2167



/HAU H HOANG/     Primary Examiner, Art Unit 2167